Citation Nr: 1223226	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Eligibility for pension benefits from July 1, 2006, terminated due to excessive income.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to December 1970. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 letter from the Department of Veterans Affairs (VA) Pension Maintenance Center in St. Paul, Minnesota, which terminated the Veteran's pension. 

The Veteran requested a personal hearing before the Board.  A Travel Board hearing was scheduled to be held at the RO in San Antonio, Texas.  However, the Veteran did not appear at the scheduled time and place.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(e); 20.704(e) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran wrote in June 2006 correspondence that he got married and that his wife's income was $3,000.  The RO terminated his pension effective July 1, 2006, his family income was now over the maximum limit to receive a nonservice-connected pension.  

The Veteran was provided a VA Form 21-051701, Eligibility Verification Report (EVR) in November 2007, which he did not return.  In a letter received in November 2007 he indicated that he had called the RO and was told that he only had to submit the dependency information and not the EVR.  The RO did not re-send him forms after that communication or request the EVR again.  

The Veteran additionally reported on his Form 9 submitted in April 2009 that his wife had cancer and was no longer working.

In light of the above, the Veteran should be afforded an additional opportunity to return the necessary EVR forms to fairly adjudicate his entitlement to VA pension benefits.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the eligibility requirements for receipt of pension benefits.  He should be made aware of the types of expenses that may reduce his countable income, to include those associated with health care bills and just debts. 

The Veteran should be afforded the opportunity to submit income and expense reports for the years from 2006 to the present.  He should be informed that submission of the specified forms is necessary to  ascertain his income levels and that without such information his pension benefits will not be restarted.  Any such records so obtained should be associated with the Veteran's VA claims folder. 

2.  Following the completion of the foregoing development, and after undertaking any additional development which it deems necessary, readjudicate the Veteran's pension claim.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


